Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
On pages 10-12, Applicant’s argument that the prior art, Mand et al. as modified, does not disclose “performing lossless compression on the biological sequence fastq file to obtain a compressed fastq file; performing lossless compression on the base patch file to obtain a compressed patch file…wherein the characteristic information of the target base in the decompressed compressed fastq file is replaced with the characteristic information of the target base in the decompressed compressed patch file” is persuasive.
ALLOWANCE
Claims 1-15, filed December 21, 2021, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “performing lossless compression on the biological sequence fastq file to obtain a compressed fastq file; performing lossless compression on the base patch file to obtain a compressed patch file…wherein the characteristic information of the target base in the decompressed compressed fastq file is replaced with the characteristic information of the target base in the decompressed compressed patch file,” as set forth in claims 1, 6, and 11.
The closest prior art of record, Mand et al. as modified, however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, Sheinin et al. (US 2015/0227686 A1) discloses the SAM file aligned for FASTQ file includes quality values, but the SAM filed aligned for FASTA file format does not include quality information ([0032]).  The read sequences include read sequences 601, 602 and 603, where read sequences 601 have the number of 
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.

/Cheyne D Ly/
Primary Examiner, Art Unit 2152